Title: To John Adams from Samuel Livermore, 10 February 1801
From: Livermore, Samuel
To: Adams, John



Sir
Washington 10 Feby. 1801

We beg leave respectfully to recommend Edward St Loe Livermore late a Judge in our supreme court, for the appointment of an associate Judge; in the first circuit Court for New hampshire Massachusetts and Rhode Island.
We also take the liberty to recommend Jeremiah Smith late a Member of Congress from New hampr. for the appointment of an associate Judge
The consideration that the District Judge of New hampshire is now unable to hold courts or do any judicial Business we presume Sir will have its due weight in the decision with regard to the nomination—The admiralty business and that under the revenue and bankrupt Laws renders it necessary that there should be a Judge in our District whose situation and residence should be convenient to those who have occasion to apply to the district and circuit courts.
We have the honor to be / with the highest respect / Sir / Yr mo hum servt
Samuel LivermoreAbiel FosterSaml. TenneyJona. FreemanJames Sheafe